DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 9/1/2022. As directed by amendment: Claims 1, 16-17, and 19 were amended. Claims 2-15 and 18 were not amended. No claims were cancelled or newly added. Thus, Claims 1-19 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 1, 5, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (“Ryan”, US 20190281262) in view of Porten et al (“Porten”, US 20140248039).
Regarding Claim 1, Ryan teaches a secure video conferencing system for a meeting room, comprising at least: 
a camera for capturing (images) of at least one writing board in the meeting room and to provide (image) data thereof, and processing circuitry, connected at least with the camera to receive the (image) data (par 12; Fig. 1, element S120, refer to the whiteboard, par 33; par 38; par 20; par 61; par 122; par 46); 
the processing circuitry is configured to: determine an occurrence of a change in room occupancy of the meeting room (par 55-58; par 44-46; par 11; par 61; The writing board is the whiteboard. The whiteboard is in the field of view of the optical sensor.); 
determine, whether or not user content is present on the at least one writing board at the occurrence of the change in room occupancy, based on the (image) data (par 55-58; par 44-46; par 11; par 61; The writing board is the whiteboard. The whiteboard is in the field of view of the optical sensor.); 
and provide a notification, in response to the determination that user content is present on the at least one writing board at the occurrence of the change in room occupancy (par 55-58; par 44-46; par 11; par 61; The writing board is the whiteboard. The whiteboard is in the field of view of the optical sensor. The notification is the derived meeting quality transmitted to the remote computer system. The change in room occupancy is the detection of high peak occupant density.).  
Ryan does not explicitly teach video; wherein the secure video conferencing system is configured to transmit at least the video data to at least one remote device of a remote conferencing participant; displayed content security notification.
Porten teaches video (par 22; par 15; par 37-39); 
wherein the secure video conferencing system is configured to transmit at least the video data to at least one remote device of a remote conferencing participant (par 44); 
displayed content security notification (par 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the remote video conferencing of Porten because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
Regarding Claim 5, Ryan and Porten teach the secure video conferencing system of claim 1.
Ryan further teaches wherein the processing circuitry is configured with a hierarchy information, so that processing circuitry provides the notification in dependence of the hierarchy information (par 55-58; par 44-46; par 11; par 61; The writing board is the whiteboard. The whiteboard is in the field of view of the optical sensor. The notification is the derived meeting quality transmitted to the remote computer system. The change in room occupancy is the detection of high peak occupant density. The derived meeting quality is rated based on a score of 1-10, and thus is based on a hierarchy.).
Ryan does not explicitly teach security notification.
Porten teaches security notification (par 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the remote video conferencing of Porten because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
Regarding Claim 12, Ryan and Porten teach the secure video conferencing system of claim 1.
Ryan further teaches wherein the change in room occupancy is determined by the processing circuitry using one or more of the camera and at least one room occupancy detector (par 44; par 12; The sensor blocks are room occupancy detectors. Sensor blocks may also be cameras.).  
Regarding Claim 13, Ryan and Porten teach the secure video conferencing system of claim 1.
Ryan further teaches wherein the processing circuitry is configured to determine the user content on the at least one writing board by object detection (par 44; par 11; par 61; par 55-56; The writing board is the whiteboard. The whiteboard is an object that is detected to determine whether content has been generated on the whiteboard, and thus user content on the whiteboard is detected using object detection.).  
Regarding Claim 14, Ryan and Porten teach the secure video conferencing system of claim 1.
Ryan further teaches wherein the processing circuitry is configured to determine the change in room occupancy by object detection (par 44; par 11; par 61; par 55-56; Sensors can determine vacancy by detecting whether desks (objects) are vacant or not. Humans (objects) are also detected.).  
Regarding Claim 15, Ryan and Porten teach the secure video conferencing system of claim 1.
Ryan further teaches wherein the processing circuitry is configured to determine the change in room occupancy of the meeting room and to detect user content on the at least one writing board in predefined intervals (par 44; par 11; par 61; par 55-56; par 119; The writing board is the whiteboard. Whiteboard content and occupancy are determined during a scan cycle (predefined interval).).  
Regarding Claim 16, Ryan teaches processing circuitry for a video conferencing system for a meeting room (par 12; par 56; Fig. 1, element S120, refer to the whiteboard, par 33; par 38; par 20; par 122), 
wherein the processing circuitry is connectable at least with a camera of the video conferencing system (par 12; par 56; Fig. 1, element S120, refer to the whiteboard, par 33; par 38; par 20; par 122); 
Ryan does not explicitly teach to receive video data.
Porten teaches to receive video data (par 22; par 15; par 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the remote video conferencing of Porten because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
The remainder of Claim 16 can be rejected with the same reasoning as Claim 1.
Regarding Claim 17, Ryan teaches a method of operating a secure video conferencing system for a meeting room (par 12; Fig. 1, element S120, refer to the whiteboard, par 33; par 38; par 20; par 122; par 44), 
wherein the secure video conferencing system comprises at least a camera for capturing (images) of at least one writing board in the meeting room and to provide (image) data (par 12; Fig. 1, element S120, refer to the whiteboard, par 33; par 38; par 20; par 122; par 44).
Ryan does not explicitly teach video.
Porten teaches video (par 22; par 15; par 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the remote video conferencing of Porten because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
The remainder of Claim 17 can be rejected with the same reasoning as Claim 1.
Regarding Claim 18, Ryan and Porten teach the method of claim 17.
Ryan further teaches a non-transitory computer-readable medium including contents that are configured to cause processing circuitry for a secure video conferencing system to conduct the method of claim 17 (par 122).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan and Porten in view of Coplen et al (“Coplen”, US 20140380193).
Regarding Claim 2, Ryan and Porten teach the secure video conferencing system of claim 1.
Ryan does not explicitly teach wherein the processing circuitry is configured to provide the security notification until it is detected that the user content is removed from the at least one writing board.  
Porten teaches wherein the processing circuitry is configured to provide the security notification (par 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the remote video conferencing of Porten because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
Ryan and Porten do not explicitly teach provide the notification until it is detected that the user content is removed from the at least one writing board.
Coplen teaches provide the notification until it is detected that the user content is removed from the at least one writing board (par 42; Fig. 7, elements {750, 760}, par 56-57; The notification is the change notification. The change notification is provided in step 750. The change may be a deletion of content. The deletion of the content is reflected in step 760. Since, the notification is provided before the deletion of content is reflected step 760, it is thus provided until the content is removed from the whiteboard (writing board).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan and Porten with the whiteboard collaboration of Coplen because it allows for remote users to also interact with and make edits/changes to the whiteboard in real-time (Coplen; par 2; par 42). This allows for further collaboration with users outside of the conference room of Ryan.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan and Porten in view of Swieter, P.E. et al (“Swieter”, US 20190034851).
Regarding Claim 3, Ryan and Porten teach the secure video conferencing system of claim 1.
	Ryan teaches further comprising one or more of a video device and a speaker (Fig. 1, element S132, par 37; The laptop as shown in Fig. 1 is a video device and comprises a speaker.), 
with at least one of the video device and the speaker (Fig. 1, element S132, par 37; The laptop as shown in Fig. 1 is a video device and comprises a speaker).
Ryan does not explicitly teach wherein the security notification is provided in the meeting room.
Porten teaches wherein the security notification is provided (par 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the remote video conferencing of Porten because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
Ryan and Porten do not explicitly teach provided in the meeting room.
	Swieter teaches provided in the meeting room (Fig. 33, elements {718, 738}, par 225-227; The user is in media work area (meeting room) when receiving the notification to get to project room 12 (another meeting room).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the and the notifications of Swieter because the notifications provide users with an intuitive user interface that allows for alerts to be viewed on personal devices (Swieter; Fig. 33, element 718, par 227).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan and Porten in view of Bargetzi et al (“Bargetzi”, US 20170006162).
	Regarding Claim 4, Ryan and Porten teach the secure video conferencing system of claim 1.
	Ryan teaches further comprising a communication interface, connected with the processing circuitry and being connectable to a network (par 19).
	Ryan does not explicitly teach wherein the security notification is provided to one or more of a notification server, a calendaring server, and a room control system using the communication interface.  
	Porten teaches wherein the security notification is provided using the communication interface (par 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the remote video conferencing of Porten because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
	Ryan and Porten do not explicitly teach wherein the notification is provided to one or more of a notification server, a calendaring server, and a room control system.
Bargetzi teaches wherein the notification is provided to one or more of a notification server, a calendaring server, and a room control system (par 527; par 621; Meeting events (notifications) can be saved on (provided to) the calendar server. A meeting event on a calendar notifies a user of an event, and is thus a notification. The calendar server is also a notification server because it stores meeting events (notifications).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan and Porten with the calendar server of Bargetzi because it allows for users to include many additional fields in their meeting events such as meeting organizer, meeting body, notes, contacts, attachments, etc. (Bargetzi; par 621). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan and Porten in view of Asenjo et al (“Asenjo”, US 20140337277).
Regarding Claim 6, Ryan and Porten teach the secure video conferencing system of claim 1.
Ryan does not explicitly teach wherein the processing circuitry is configured with an escalation schedule, so that the processing circuitry provides the security notification in dependence of the escalation schedule.  
Porten teaches security notification (par 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the remote video conferencing of Porten because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
Ryan and Porten do not explicitly teach wherein the processing circuitry is configured with an escalation schedule, so that the processing circuitry provides the notification in dependence of the escalation schedule.  
Asenjo teaches wherein the processing circuitry is configured with an escalation schedule, so that the processing circuitry provides the notification in dependence of the escalation schedule (par 83; The escalation schedule is the increasing frequency of sending notifications.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan and Porten with the increasing frequency of notifications of Asenjo because it allows for urgent notifications to be sent to managers or other personnel more rapidly if the initial notifications are not acknowledged or responded to within a timely manner (Asenjo; par 83). This may be helpful in case a notification was missed.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan and Porten in view of Chaney et al (“Chaney”, US 20030108002).
Regarding Claim 7, Ryan and Porten teach the secure video conferencing system of claim 1.
Ryan does not explicitly teach wherein the processing circuitry is further configured to block the initiation of a video conference when the security notification is provided.  
Porten teaches security notification (par 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the remote video conferencing of Porten because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
Ryan and Porten do not explicitly teach wherein the processing circuitry is further configured to block the initiation of a video conference when the notification is provided.
Chaney teaches wherein the processing circuitry is further configured to block the initiation of a video conference when the notification is provided (Fig. 7A, elements {136, 137, 138, 139}, par 81-82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan and Porten with the blocking of conferences and override functionality of Chaney because it prevents unnecessary conferences that do not meet a certain criteria from being initiated (Chaney; par 81-82; par 79). This conserves resources and ensures that a conference is started as intended.
Regarding Claim 8, Ryan, Porten, and Chaney teach the secure video conferencing system of claim 7.
	Ryan does not explicitly teach wherein the processing circuitry is configured so that an initiation of the video conference is possible by a user override while the security notification is provided.
Porten teaches security notification (par 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the remote video conferencing of Porten because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
Ryan and Porten do not explicitly teach wherein the processing circuitry is configured so that an initiation of the video conference is possible by a user override while the notification is provided.  
Chaney teaches wherein the processing circuitry is configured so that an initiation of the video conference is possible by a user override while the notification is provided (Fig. 7A, elements {136, 137, 138, 139}, par 81-82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan and Porten with the blocking of conferences and override functionality of Chaney because it prevents unnecessary conferences that do not meet a certain criteria from being initiated (Chaney; par 81-82; par 79). This conserves resources and ensures that a conference is started as intended.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan and Porten in view of Taneja et al (“Taneja”, US 20090244278).
Regarding Claim 9, Ryan and Porten teach the secure video conferencing system of claim 1.
Ryan teaches further comprising a memory interface, coupled with the processing circuitry, wherein in case the change in room occupancy is determined and user content is present on the at least one writing board, the memory interface is configured to store (information) (par 55-56; par 44; par 11; par 61; par 122). 
Ryan and Porten do not explicitly teach store one or more images of the at least one writing board.  
Taneja teaches store one or more images of the at least one writing board (Fig. 8, elements {804, 806}, par 50-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan and Porten with the storing of whiteboard content of Taneja because it allows users to edit captured whiteboard images and transmit whiteboard images to other recipients (Taneja; par 50-53).
Regarding Claim 10, Ryan, Porten, and Taneja teach the secure video conferencing system of claim 9.
Ryan and Porten do not explicitly teach further comprising a memory, coupled with the memory interface for storing the one or more images of the at least one writing board.  
Taneja teaches further comprising a memory, coupled with the memory interface for storing the one or more images of the at least one writing board (Fig. 8, elements {804, 806}, par 50-51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan and Porten with the storing of whiteboard content of Taneja because it allows users to edit captured whiteboard images and transmit whiteboard images to other recipients (Taneja; par 50-53).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan and Porten in view of Zhong et al (“Zhong”, US 10051600).
Regarding Claim 11, Ryan and Porten teach the secure video conferencing system of claim 1.
Ryan does not explicitly teach wherein the processing circuitry is configured not to provide the security notification in case a clearance indicator is detected in the video data.  
Porten teaches indicator in the video data (par 37-39; par 22; par 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the remote video conferencing of Porten because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
Ryan and Porten do not explicitly teach wherein the processing circuitry is configured not to provide the security notification in case a clearance indicator is detected.  
Zhong teaches wherein the processing circuitry is configured not to provide the security notification in case a clearance indicator is detected (Fig. 2A, elements {206, 208}, Col. 8 lines 21-62; The clearance indicator is the received voice of John Doe at 6 AM. A notification is not provided at 6 AM as shown in Fig. 2A.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan and Porten with the notification system of Zhong because it provides only relevant notifications so that a user is not overwhelmed with too many notifications (Zhong; Fig. 2A, elements {206, 208}, Col. 8 lines 21-62;).
Regarding Claim 19, Ryan teaches a secure video conferencing system for a meeting room, comprising at least: 
a camera for capturing (images) of at least one writing board in the meeting room and to provide (image) data thereof (par 12; Fig. 1, element S120, refer to the whiteboard, par 33; par 38; par 20; par 61; par 122; par 46), 
processing circuitry (par 122); 
wherein the processing circuitry is configured to (par 122): 
determine a change in room occupancy of the meeting room (par 55-58; par 44-46; par 11; par 61; The writing board is the whiteboard. The whiteboard is in the field of view of the optical sensor. The notification is the derived meeting quality transmitted to the remote computer system. The change in room occupancy is the detection of high peak occupant density.); 
determine, whether or not user content is present on the at least one writing board at the occurrence of the change in room occupancy, using the (image) data (par 55-58; par 44-46; par 11; par 61; The writing board is the whiteboard. The whiteboard is in the field of view of the optical sensor. The notification is the derived meeting quality transmitted to the remote computer system. The change in room occupancy is the detection of high peak occupant density.); 
determine, whether or not at the time of the change in room occupancy, an indicator is present on the at least one writing board, based on the (image) data (par 55-58; par 61; par 44-46; par 11; The writing board is the whiteboard. The whiteboard is in the field of view of the optical sensor. The notification is the derived meeting quality transmitted to the remote computer system. The change in room occupancy is the detection of high peak occupant density. The indicator is the content generated on the whiteboard.); 
and to provide a notification in response to the determination that user content is present on the at least one writing board at the occurrence of the change in room occupancy and that an indicator is determined (par 55-58; par 44-46; par 11; par 61; The writing board is the whiteboard. The whiteboard is in the field of view of the optical sensor. The notification is the derived meeting quality transmitted to the remote computer system. The change in room occupancy is the detection of high peak occupant density. The indicator is the content generated on the whiteboard.).  
Ryan does not explicitly teach video; a clearance indicator; displayed content security notification; and to provide a notification in response to the determination that no clearance indicator is determined.
Porten teaches video (par 22; par 15; par 37-39); 
displayed content security notification (par 37-39); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the remote video conferencing of Porten because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
Ryan and Porten do not explicitly teach a clearance indicator; and to provide a notification in response to the determination that no clearance indicator is determined.
Zhong teaches a clearance indicator (Fig. 2A, elements {206, 208}, Col. 8 lines 21-62; The clearance indicator is the received voice of John Doe at 6 AM.); 
and to provide a notification in response to the determination that no clearance indicator is determined (Fig. 2A, elements {206, 208}, Col. 8 lines 21-62; The clearance indicator is the received voice of John Doe at 6 AM. A notification is not provided at 6 AM as shown in Fig. 2A. There is no clearance indicator when movement is detected in the kitchen at 6:27 AM.  A notification is provided as shown in Fig. 2A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan and Porten with the notification system of Zhong because it provides only relevant notifications so that a user is not overwhelmed with too many notifications (Zhong; Fig. 2A, elements {206, 208}, Col. 8 lines 21-62;).
Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Applicant has thoroughly considered the arguments presented by the Examiner and respectfully disagrees. The argumentation provided by the Examiner shows that he tries to reconstruct Applicant's invention from isolated of prior art, which is improper.
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Argument 2: None of Ryan, Swieter, and Porten teaches, hints at, or makes obvious a video conferencing system having processing circuitry, configured to a) determine an occurrence of a change in room occupancy of the meeting room; b) determine whether or not user content is present on the at least one writing board at the occurrence of the change in room occupancy, based on the video data; and c) provide a displayed content security notification in response to the determination that user content is present on the at least one writing board at the occurrence of the change in room occupancy. 
Examiner’s Response: Ryan in view of Porten is relied upon to teach the aforementioned claim limitations.
As stated in Claim 1, Ryan teaches the processing circuitry is configured to: determine an occurrence of a change in room occupancy of the meeting room (par 55-58; par 44-46; par 11; par 61; The writing board is the whiteboard. The whiteboard is in the field of view of the optical sensor.); 
determine, whether or not user content is present on the at least one writing board at the occurrence of the change in room occupancy, based on the (image) data (par 55-58; par 44-46; par 11; par 61; The writing board is the whiteboard. The whiteboard is in the field of view of the optical sensor.); 
and provide a notification, in response to the determination that user content is present on the at least one writing board at the occurrence of the change in room occupancy (par 55-58; par 44-46; par 11; par 61; The writing board is the whiteboard. The whiteboard is in the field of view of the optical sensor. The notification is the derived meeting quality transmitted to the remote computer system. The change in room occupancy is the detection of high peak occupant density.).  
Ryan does not explicitly teach video; wherein the secure video conferencing system is configured to transmit at least the video data to at least one remote device of a remote conferencing participant; displayed content security notification.
Porten teaches video (par 22; par 15; par 37-39); 
wherein the secure video conferencing system is configured to transmit at least the video data to at least one remote device of a remote conferencing participant (par 44); 
displayed content security notification (par 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the remote video conferencing of Porten because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
The remainder of Applicant’s arguments with respect to Claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shaffer et al (US 5959662), Abstract - A video conferencing system (10) for providing enhanced security to a conference room. A local video conferencing system (10) establishes a conference call with a remote video conferencing system. A security system within the local video conferencing system (10) monitors activity in the local video conferencing system's (10) conference room and disconnects the conference call if no activity is detected after a predetermined period of time. If activity is detected after a period of nonactivity, users of the local video conferencing system (10) are alerted that a call is in progress. The users are then given the option of continuing or disconnecting the call. In addition, the security system detects the presence of a black screen or no video signal from the remote video conferencing system and if detected, alerts the users that a call is in progress.
Zimmet et al (US 20100257526), Abstract - A method, computer program product, and computing system for providing a graphical user interface including at least one selectable application in a scheduling entry in the multi-user scheduling system. An available application lockout may be activated on all available applications other than a selected application upon initialization of the scheduling entry.
Parker et al (US 20160085381), Abstract - Several methods are described herein to allow users to manage and synchronize views in a multi-user application with canvas (infinite or otherwise) and limited or unlimited zoom. Without these synchronization methods, coordinating views is very difficult, and may lead to chaos as one or more of the users gets lost on the canvas. A “View Sync” method provides for many-to-one synchronization, where many users are automatically synchronized with one user. A “Sync View” method provides for one-to-one synchronization, where one user is synchronized to another user's view. Preferably, off-screen “activity indicators” also are used within the viewport to provide visual cues regarding where other users are drawing or creating content on the canvas. Tapping on an activity indicator preferably performs one-time Sync View with the selected other user.
Mano (US 20200356722), Abstract - A display terminal is communicable with a management system that is configured to manage sound data based on content generated during a conducted event and manage text data converted from the sound data. The display terminal includes circuitry configured to: receive the sound data, the text data, and time information from the management system, the time information being information relating to generation time of the content; control a display to display the received text data in an order of the generation time based on the received time information; and accept editing of particular text data among the displayed text data. The circuitry is further configured to control the display to display the edited particular text data in place of the received particular text data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.C./ Examiner, Art Unit 2444   

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444